Exhibit 10.11
Execution Copy
DIGITALGLOBE, INC.
Investor Agreement
This Investor Agreement (this “Agreement”) is made as of April 28, 2009, between
DigitalGlobe, Inc., a Delaware corporation (the “Company”), and Morgan Stanley &
Co. Incorporated, a Delaware corporation (including its successors or permitted
assigns, the “Stockholder”). Unless otherwise specified herein, all of the
capitalized terms used herein are defined in Section 5 hereof.
WHEREAS, as of the date hereof the Stockholder owns beneficially and of record
79,954,826 shares of common stock, par value, $0.001 per share, of the Company
(the “Common Stock”);
WHEREAS, the Company is contemplating an offer and sale of its Common Stock to
the public in an underwritten initial public offering (the “IPO”) registered
under the Securities Act of 1933, as amended from time to time, and the rules
promulgated thereunder (the “Securities Act”);
WHEREAS, the Company and certain stockholders of the Company, including the
Stockholder, entered into that certain Stockholders’ Agreement, dated as of
July 9, 2003 (the “Stockholders Agreement”), certain terms of which shall remain
in effect after consummation of the IPO; and
WHEREAS, the Company and the Stockholder desire to enter into this Agreement to
govern certain aspects of their relationship upon the consummation of an IPO.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

  1.   Effectiveness. The parties are entering into this Agreement in connection
with a currently proposed IPO. This Agreement shall become automatically
effective upon the consummation of the IPO (the “Effective Time”).     2.  
Board of Directors.

  (a)   Upon completion of the IPO, the Board of Directors of the Company (the
“Board”) shall initially consist of nine persons who shall be divided into three
classes, designated Class I, Class II and Class III. Each class shall consist,
as nearly as may be possible, of one-third of the total number of directors
constituting the entire Board.

  (b)   From and after the Effective Time and subject to the terms and
conditions of this Agreement, the Stockholder shall have the right to designate

 

 



--------------------------------------------------------------------------------



 



      persons to be nominated for election to the Board (each a “Nominee”) as
follows:

  i.   For so long as the Stockholder and/or any of its Affiliates is the record
and beneficial owner of Stockholder Shares representing at least 25% of the
outstanding Common Stock, five representatives designated by the Stockholder,
who shall be initially Eddy Zervigon (Non-Independent), Paul M. Albert
(Independent), Warren C. Jenson (Independent), [to be named] and [to be named]
(the “MS Directors”); provided that no more than two Nominees shall not be
Independent;

  ii.   For so long as the Stockholder and/or any of its Affiliates is the
record and beneficial owner of Stockholder Shares representing less than 25% but
at least 20% of the outstanding Common Stock, four representatives designated by
the Stockholder; provided that no more than one Nominee shall not be
Independent; and

  iii.   For so long as the Stockholder and/or any of its Affiliates is the
record and beneficial owner of Stockholder Shares representing less than 20% but
at least 15% of the outstanding Common Stock, three representatives designated
by the Stockholder; provided that each of the Nominees shall be Independent.

For the avoidance of doubt, references to outstanding Common Stock shall not
include shares reserved for issuance pursuant to options, convertible securities
or other similar rights.
For purposes of this Section 2(b), any determination required to be made
hereunder as to beneficial ownership of the Stockholder Shares shall be made at
the end of each of the Company’s fiscal quarters. The Company shall promptly
notify the Stockholder in writing upon the Company’s determination that a
Reduction Event (as defined below) has been deemed to occur.

  (c)   The MS Directors will serve as a Class I, Class II or Class III
directors (as defined in the Company’s Certificate of Incorporation) as set
forth on Annex A attached hereto. The initial term of each Class I, Class II and
Class III Director shall expire as set forth in the Company’s Certificate of
Incorporation.     (d)   In the event of any increase or decrease in the size of
the Board (other than as contemplated by Section 2(e)), the numbers of Nominees
that the Stockholder shall have the right to designate pursuant to the
applicable provision of Section 2(b) (the “Initial Numbers”) shall be adjusted
such that the numbers of Nominees shall represent, as closely as possible, the
same percentages of the resulting full Board as the Initial Numbers shall
represent as a percentage of the full initial Board.



 

- 2 -



--------------------------------------------------------------------------------



 



  (e)   Each time that the ownership of Stockholder Shares by the Stockholder of
Common Stock is reduced below a level at which, pursuant to Section 2(b) there
would be a reduction in the number of Nominees which the Stockholder would be
entitled to designate (a “Reduction Event”), the Stockholder shall cause one or
more of its non-Independent Nominees to resign from the Board at the next annual
meeting of stockholders such that following such resignation the remaining
number of Nominees shall be equal to the number of Nominees that the Stockholder
is entitled to designate in accordance with Section 2(b) after giving effect to
such reduced ownership. At such time when the Stockholder and/or any of its
Affiliates is the record and beneficial owner of Stockholder Shares representing
less than 15% of the outstanding Common Stock, the Stockholder shall no longer
have any right to designate any Nominee under Section 2(b) hereof, but those
Independent directors previously nominated by Stockholder and currently serving
may serve out their current terms. The resulting vacancy(ies) may be filled by
the Board or the Board may elect to reduce the size of the full Board in order
to eliminate such vacancy(ies). As a condition to designating any Nominee, the
Stockholder shall obtain the binding commitment of the Nominee to resign to the
extent required by this Section 2(e) and requested by the Stockholder and/or the
Board. For the sake of clarity, it is expressly understood and agreed that upon
the occurrence of each Reduction Event, any subsequent acquisition of Common
Stock by the Stockholder and/or any of its Affiliates shall not result in an
increase to the number of Nominees that the Stockholder is entitled to designate
regardless of whether such subsequent acquisition would result in the record and
beneficial ownership by the Stockholder and/or any of its Affiliates of a
percentage of the outstanding Common Stock increasing to a level which would
entitle the Stockholder to designate additional Nominees pursuant to
Section 2(b).     (f)   If a vacancy occurs because of the death, disability,
disqualification, resignation or removal of a Nominee (except as contemplated by
Section 2(e)), subject to Section 4(c), the Stockholder shall be entitled to
designate such Nominee’s successor in accordance with this Agreement and the
Board, subject to a determination of the Board in good faith, after consultation
with outside legal counsel, that such action would not constitute a breach of
its fiduciary duties or applicable law or violate the Company’s Certificate of
Incorporation, by-laws, corporate governance guidelines or similar policies and
that such Nominee, to the extent required under Section 2(b), is Independent,
shall fill the vacancy with such successor Nominee.

  3.   Board Committees. From and after the Effective Time and subject to the
terms and conditions of this Agreement, at least one of the Stockholder’s
Nominees shall be appointed to each of the standing committees of the Company;
provided that each Nominee appointed meets any independence or other
requirements of

 

- 3 -



--------------------------------------------------------------------------------



 



      the national securities exchange on which the Company’s Common Stock is
listed.



  4.   Company Obligations.

  (a)   The Company agrees to use its best efforts to assure that (i) each
Nominee is included in the Board’s slate of nominees to the stockholders for
each election of directors, and (ii) each Nominee is included in the proxy
statement prepared by management of the Company in connection with soliciting
proxies for every meeting of the stockholders of the Company called with respect
to the election of members of the Board, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of the Company or the Board (to the extent permitted) with respect
to the election of members of the Board.     (b)   Notwithstanding anything
herein to the contrary, the Company shall not be obligated to cause to be
nominated for election to the Board or recommend to the stockholders the
election of any Nominee (i) who fails to submit to the Company on a timely basis
such questionnaires as the Company may reasonably require of its directors
generally and such other information as the Company may reasonably request in
connection with the preparation of its filings under the Securities Laws; or
(ii) the Board or any committee thereof determines in good faith, after receipt
of written advice of outside legal counsel, that such action would constitute a
breach of its fiduciary duties or applicable law or violate the Company’s
Certificate of Incorporation, by-laws, corporate governance guidelines or
similar policies, or that such Nominee, to the extent required under
Section 2(b), is reasonably likely not to be Independent; provided, however,
that upon the occurrence of either (i) or (ii) above, the Company shall promptly
notify the Stockholder of the occurrence of such event and, to the extent
possible, permit the Stockholder to provide an alternate Nominee sufficiently in
advance of any Board action or meeting of stockholders called with respect to
such election of nominees or consent in lieu of a meeting. The Company shall use
best efforts to perform its obligations under Section 4(a) with respect to such
alternate Nominee; provided, however, that if the Company provides at least
60 days advance notice of the occurrence of any such event such alternative
nominee must be designated by the applicable Stockholder not less than 30 days
in advance of any Board action or notice of meeting of the stockholders;
provided, further, in no event shall the Company be obligated to postpone,
reschedule or delay any scheduled meeting of the stockholders or to amend or
supplement any proxy statement with respect to such election of directors
provided the Company has otherwise complied with this Section 4.

  (c)   At any time a vacancy occurs because of the death, disability,
resignation or removal of a Nominee, then the Board, or any committee thereof,
shall

 

- 4 -



--------------------------------------------------------------------------------



 



      not fill such vacancy until the earliest to occur of (i) such Stockholder
has designated a successor Nominee and the Board has filled the vacancy and
appointed such successor Nominee in accordance with Section 2(f) above; (ii)
such Stockholder fails to designate a successor Nominee within 30 days after
receiving written notification of the vacancy from the Company; or (iii) such
Stockholder has specifically waived its right under this Section 4(c).

  5.   Definitions.

“Affiliate” means an “affiliate” as defined under Rule 405 of the Securities
Act.
“Agreement” has the meaning set forth in the preamble.
“Board” has the meaning set forth in Section 2(a).
“Certificate of Incorporation” means the Company’s Amended and Restated
Certificate of Incorporation as the same may be amended from time to time.
“Common Stock” has the meaning set forth in the recitals.
“Company” has the meaning set forth in the preamble.
“Effective Time” has the meaning set forth in Section 1.
“Independent” means an “independent director” as defined by the NYSE Rules (or
the comparable and applicable rules and policies of any other national
securities exchange on which the Common Stock is listed from time to time),
including the additional independence requirements for audit committee members
set forth in the NYSE Rules and Rule 10A-3 under the Securities Exchange Act of
1934.
“Initial Numbers” has the meaning set forth in Section 2(d).
“IPO” has the meaning set forth in the recitals.
“MS Directors” has the meaning set forth in Section 2(b)(i).
“Nominee” has the meaning set forth in Section 2(b).
“NYSE Rules” means the rules and policies of the New York Stock Exchange, Inc.
as in effect from time to time.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” has the meaning set forth in the recitals.

 

- 5 -



--------------------------------------------------------------------------------



 



“Securities Laws” means the Securities Act and the Securities Exchange Act of
1934, as amended from time to time, and the rules promulgated thereunder.
“Stockholder” has the meaning set forth in the preamble.
“Stockholder Shares” means (i) any and all shares of Common Stock owned by the
Stockholder and/or any of its Affiliates at any given time; and (ii) any capital
stock or other equity securities issued or issuable directly or indirectly with
respect to or in exchange for the Common Stock referred to in clause (i) above
by way of stock dividend or stock split or in connection with the combination of
shares, recapitalization, merger, consolidation or other reorganization.
“Stockholders Agreement” has the meaning set forth in the recitals.

  6.   Amendment and Waiver. No modification, amendment or waiver of any
provision of this Agreement shall be effective against the Company or the
Stockholder unless such modification, amendment or waiver is approved in writing
by such party. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

  7.   Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

  8.   Entire Agreement. Except for the provisions of the Stockholders’
Agreement that remain in effect following the consummation of the IPO, this
Agreement embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

  9.   Benefit of Parties; Transfer. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns and legal representatives. No rights or
obligations of the Company may be assigned without the express written consent
of the Stockholder, or its successors or permitted assigns, as applicable. No
rights or obligations of the Stockholder may be assigned without the express
written consent of the Company, or its successors or permitted assigns, as
applicable; provided, however, that, without the express written consent of the
Company, the

 

- 6 -



--------------------------------------------------------------------------------



 



      Stockholder shall be permitted to assign its rights and obligations
hereunder to an Affiliate of the Stockholder who holds or, concurrent with such
assignment, becomes a holder of Stockholder Shares. Nothing herein contained
shall confer or is intended to confer on any third party or entity that is not a
party to this Agreement any rights under this Agreement.

  10.   Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.

  11.   Remedies. The Company and the Stockholder shall be entitled to enforce
their rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in their favor. The parties hereto agree and acknowledge that a breach
of this Agreement would cause irreparable harm and money damages would not be an
adequate remedy for any such breach and that, in addition to other rights and
remedies hereunder, the Company and the Stockholder shall be entitled to
specific performance and/or injunctive or other equitable relief (without
posting a bond or other security) from any court of law or equity of competent
jurisdiction in order to enforce or prevent any violation of the provisions of
this Agreement.

  12.   Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, or mailed first class mail (postage
prepaid, return receipt requested) or sent by reputable overnight courier
service (charges prepaid) or sent by facsimile (receipt confirmed) to the
Company or the Stockholder, as applicable, at the addresses set forth below.
Notices shall be deemed to have been given hereunder when delivered personally,
three business days after deposit in the U.S. mail, one business day after
deposit with a reputable overnight courier service, and one business day after
being sent to the recipient by facsimile.

If to the Company:
DigitalGlobe, Inc.
1601 Dry Creek Drive
Longmont, Colorado 80503
Facsimile: (303) 684-4340
Attention: General Counsel
If to the Stockholder:
Morgan Stanley & Co., Incorporated
1585 Broadway
New York, New York 10034
Facsimile: (212) 761-0186
Attention: Eddy Zervigon

 

- 7 -



--------------------------------------------------------------------------------



 



  13.   Governing Law.

  (a)   This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

  (b)   All legal proceedings arising out of or relating to this Agreement shall
be heard and determined in the state and federal courts located in the State of
New York, and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of such courts in any such legal proceeding and irrevocably waive
the defense of an inconvenient forum to the maintenance of any such legal
proceeding. The parties hereto agree that a final judgment in any such legal
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable law.

  (c)   EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 13(c).

  14.   Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief executive office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.     15.   Termination. This Agreement shall
be perpetual; provided, however, that the terms and provisions of this Agreement
shall terminate at such time as the

 

- 8 -



--------------------------------------------------------------------------------



 



      Stockholder and/or any of its Affiliates ceases to be the record and
beneficial owner of Stockholder Shares representing at least 15% of the
outstanding Common Stock.

  16.   Interpretation. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All terms defined in this Agreement shall have the
defined meanings when used in any document made or delivered pursuant hereto
unless otherwise defined therein. The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.    
17.   No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
No provision of this Agreement shall be interpreted in favor of, or against,
either of the parties by reason of the extent to which either such party or its
counsel participated in the drafting thereof or by reason of the extent to which
any such provision is inconsistent with any prior draft thereof.     18.  
Further Assurances. Each party hereto shall do and perform or cause to be done
and performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 9 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

     
DIGITALGLOBE, INC.
   
 
   
/s/ Yancey Spruill
 
Name: Yancey Spruill
   
Title: Executive Vice President & Chief Financial Officer
   
 
   
MORGAN STANLEY & CO. INCORPORATED
   
 
   
/s/ Eddy Zervigon
 
Name: Eddy Zervigon
   
Title: Managing Director
   

 

 



--------------------------------------------------------------------------------



 



Annex A
Schedule of Directors
Class I Directors
Paul M. Albert, Jr. (Independent)
[Non-Independent — To be named]
Class II Directors
Eddy Zervigon (Non-Independent)
[Independent — To be named]
Class III Directors
Warren Jenson (Independent)

 

 